OPINION
DICE, Commissioner.
This is an appeal by the sureties in a bond forfeiture case.
No brief has been filed in this court, as required by Rule 414, Rules of Civil Procedure, which is applicable in bond forfeiture cases. Art. 44.44, Code of Criminal Procedure of 1965.
Failure to comply with such rule authorizes dismissal of the appeal. Rule 415, R.C.P.; Sherrill et al. v. State, Tex.Cr.App., 375 S.W.2d 721; Newton et al. v. State, Tex.Cr.App., 382 S.W.2d 926.
The appeal is dismissed.
Opinion approved by the Court.